Case 8:17-cv-02447-WFJ-AAS Document 64 Filed 12/11/18 Page 1 of 1 PageID 891



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

HILDA VAN HOEK,

       Plaintiff,
v.                                                   Case No.: 8:17-cv-2447-T-02AAS

MCKESSON CORPORATION, et al.

      Defendants.
______________________________________/

                                         ORDER

       Upon review of the parties’ submissions in response to this court’s order (Doc.

60),    the     defendants’     counsel       must      submit    via      email    to

chambers_flmd_sansone@flmd.uscourts.gov a word version of the draft agreement

attached at pages 4 through 10 of Doc. 61-6 (including tracked changes and imbedded

comments)     and    the   plaintiff’s    counsel    must   submit   via    email   to

chambers_flmd_sansone@flmd.uscourts.gov a word version of the draft agreement

attached at pages 2 through 8 of Doc. 62-2 (including tracked changes and imbedded

comments). The documents must be emailed to the undersigned’s chambers email

address no later than December 12, 2018 at 5:00 p.m.

       ORDERED in Tampa, Florida on December 11, 2018.
